Citation Nr: 0908616	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a fracture of the 
left wrist, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
pulmonary sarcoidosis.

3.  Entitlement to an increased (compensable) rating for 
scarring of the left tympanic membrane due to healed 
perforation of the left eardrum.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1956 to March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified at a hearing before the undersigned 
Board member in August 2008.  A transcript of the hearing is 
associated with the claims file.  

In a rating decision dated April 2006, the RO denied the 
Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for hearing loss.  As 
evidenced by the claims file, a notice of disagreement (NOD) 
was not filed.  This issue is therefore not in appellate 
status and will be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by pain 
and limitation of motion; additional functional limitation 
due to pain on repetitive use or during flare-ups is not 
demonstrated. 

2.  The Veteran's sarcoidosis, diagnosed previously as 
histoplasmosis, is manifested by pulmonary involvement with 
persistent symptoms requiring intermittent corticosteroids. 

3.  The Veteran's left perforated tympanic membrane is well-
healed with only faint scarring; no additional residual 
disability is demonstrated. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for a 
left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1 - 4.14, 4.71a, Diagnostic Code 5215 (2008).

2.  The schedular criteria for an increased evaluation to 30 
percent, and no higher, for sarcoidosis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code 6846 
(2008).

3.  The schedular criteria for a compensable evaluation for 
perforation of the left tympanic membrane have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.86, Diagnostic Code 
6211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in January 2005 and March 2005 were furnished 
the Veteran in accordance with the notice provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In the January 2005 and March 2005 letters noted above, the 
Veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that effective May 30, 2008, VA amended its regulations 
governing VA's duty to provide notice to a claimant regarding 
the information necessary to substantiate a claim.  The new 
version of 38 CFR § 3.159(b)(1), removes the portion of the 
regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).  


However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was sent to 
the Veteran in May 2008.  The claims were subsequently 
readjudicated via a June 2008 supplemental statement of the 
case.  With respect to the assignment of effective dates and 
disability ratings, those notice requirements of 
Dingess/Hartman were satisfied via an April 2007 letter.


The Veteran's service, VA and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided VA examinations 
in February 2005, May 2005, May 2007, and June 2007 in 
connection with his claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, surpra.

Law and Analysis 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board notes that staged ratings in this case are not 
appropriate.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2008).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (2008).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  It 
is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Increased Rating- Left Wrist

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2008) are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The RO assigned the Veteran a 10 percent evaluation under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
Under Diagnostic Code 5215, limitation of motion of the wrist 
(major or minor) is rated as 10 percent disabling when palmar 
flexion is limited in line with the forearm, or when 
dorsiflexion is less than 15 degrees.  Diagnostic Code 5215 
does not provide for a rating in excess of 10 percent.  While 
Diagnostic Code 5214, for ankylosis of the wrist, offers 
schedular ratings in excess of 10 percent, the Veteran has 
not been diagnosed with ankylosis, and has had at least some 
range of motion of the wrist at all times of record during 
the pendency of this appeal. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5215.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5215 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue but also because it provides 
specific guidance as to how symptoms of this disability are 
to be evaluated.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 5215.  

The Veteran contends that his left wrist disability should be 
rated higher than the current 10 percent evaluation.  The 
Veteran reported that he has almost no use of his left hand 
based on limitation of motion due to pain.

A February 2005 VA examination revealed the Veteran had full 
range of motion with no pain in the left wrist.  A May 2005 
VA examination report indicated a slight worsening in the 
Veteran's wrist condition.  Findings revealed limitation of 
motion with extension to 30 degrees, flexion to 30 degrees, 
ulnar deviation to 10 degrees, and radial deviation to 10 
degrees.  Although the Veteran reported pain in the left hand 
and wrist, the examiner noted that the Veteran experienced 
pain and limited wrist motion because of guarding due to pain 
in the thumb joint.  In considering DeLuca factors, the 
examiner opined that inflammation in the Veteran's wrist, 
including pain and loss of motion, was attributable to 
degenerative joint disease in the thumb joint.  He could only 
speculate as to whether the Veteran had additional limitation 
of motion of the wrist or functional loss due to weakness or 
fatigability.  There were no findings of ankylosis in the 
left wrist.  The Board notes that the Veteran's thumb 
disability has been separately evaluated by the RO and cannot 
be considered in evaluating the Veteran's current left wrist 
disability.

Based on the objective medical evidence of record, an 
increased rating is not warranted.  The Veteran is currently 
rated at the maximum 10 percent evaluation under Diagnostic 
Code 5215 and there is no evidence of any DeLuca factors or 
ankylosis that would merit higher evaluation.  Therefore, the 
appeal must be denied.

Increased Rating- Sarcoidosis

Initially, the Board notes that the Veteran is rated under 
Diagnostic Code 6834 for histoplasmosis of the lung based on 
prior VA treatment records and examination reports.  However, 
new VA medical treatment records and examination reports 
indicate the diagnosis of histoplasmosis was incorrect and 
that the Veteran's correct diagnosis is pulmonary 
sarcoidosis.  See 2006-2008 VA treatment records; May 2007 VA 
examination.  Therefore, the Board finds Diagnostic Code 6846 
(sarcoidosis) to be a more appropriate and accurate code 
under which to evaluate the Veteran's pulmonary disorder.  38 
C.F.R. § 4.97, Diagnostic Code 6846 (2008); see also Butts, 
supra; Pernorio, supra; Tedesch, supra. 

Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted for sarcoidosis in cases of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A 60 percent 
evaluation is warranted for pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 100 percent evaluation is warranted in cases with cor 
pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, 
DC 6846 (2008).

DC 6846 indicates that sarcoidosis may otherwise be rated as 
chronic bronchitis under 38 C.F.R. § 4.97, DC 6600.  Under DC 
6600, a minimum compensable rating of 10 percent rating 
requires a FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC 
of 71 to 80 percent; or DLCO (SB) of 66 to 80 percent 
predicted.  In looking at the pulmonary function tests (PFTs) 
of record, these criteria are not met.  Therefore, even 
though the veteran's service-connected disability could be 
evaluated under this diagnostic code, a compensable rating 
cannot be assigned.

However, considering the pertinent evidence of record in 
light of the above-noted criteria under Diagnostic Code 6846, 
the Board finds that a rating of 30 percent is warranted.  
The objective evidence of record shows pulmonary involvement 
with persistent symptoms requiring intermittent 
corticosteroids, which warrants a 30 percent evaluation.  
With regard to pulmonary involvement, July 2008 VA pulmonary 
function testing suggested an obstructive ventilatory defect 
that was significantly reversed with Albuterol.  Further, a 
June 2008 VA progress note indicated that the Veteran 
experienced dyspnea, while exercising, which was determined 
to be a possible result of the Veteran's sarcoidosis.  
Albuterol was prescribed at that time.

The evidence of record also shows intermittent treatment 
involving corticosteroids.  A January 2006 VA treatment 
record indicates the Veteran was prescribed both Albuterol 
and a Flunisolide (a corticosteroid) inhaler for symptoms of 
sarcoidosis which included a chronic, non-productive cough.  
A March 2006 VA treatment record indicated that the Veteran's 
cough responded to the treatment with the Albuterol and 
steroid medication.  A June 2008 VA progress note indicated 
that steroids were not required for treating the Veteran's 
symptoms at that time, but continued the Albuterol.  In an 
August 2008 hearing before the Board, the Veteran stated, 
under oath, that he was currently prescribed and taking both 
Albuterol and Flonase (a corticosteroid).  Prior medical 
records indicate the Veteran's sarcoidosis was treated with a 
brief course of steroids approximately 15 years ago.  

When considered as a whole, the evidence of record indicates 
that the Veteran has been treated intermittently with various 
corticosteroids, is currently being treated with 
corticosteroids, and there is a likely possibility that 
future treatment will include corticosteroids.  Therefore, 
because the Veteran's sarcoidosis shows pulmonary involvement 
with persistent symptoms requiring intermittent 
corticosteroids, a 30 percent evaluation is warranted and the 
appeal is granted to that extent.

An evaluation in excess of 30 percent; however, is not 
warranted because there is no objective evidence of systemic 
high dose corticosteroids or cardiac involvement with 
congestive heart failure, or progressive pulmonary disease.  
See 38 C.F.R. § 4.97, DC 6846 (2008).

Increased Rating- Scarring of the Left Tympanic Membrane

The Veteran's left tympanic membrane perforation is assigned 
a noncompensable evaluation under 38 C.F.R. § 4.87, 
Diagnostic Code 6211.  There is no other rating available 
under this code (as a tympanic membrane perforation, of 
itself, would not be expected to cause any impairment of 
function).  Consequently, there is no legal basis for a 
schedular compensable rating for this disability.  
Significantly, the Board notes that VA examination findings 
in March 2005 and June 2007, in essence, showed a fully 
healed perforation of the left tympanic membrane.  Although 
the examiners noted scarring, each opined that the membrane 
was normal, fully intact, fully mobile, with no drainage or 
vertigo.  Accordingly, the appeal must be denied.  It is 
neither alleged, nor suggested by the record, that left 
tympanic membrane perforation residuals involve any factors 
warranting extraschedular consideration.


ORDER

1.  An increased rating for a fracture of the left wrist is 
denied.

2.  Entitlement to a 30 percent rating, but no higher, for 
pulmonary sarcoidosis is granted subject to the laws and 
regulations governing the payment of monetary benefits.

3.  A compensable rating for scarring of the left tympanic 
membrane due to healed perforation of the left eardrum is 
denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


